Citation Nr: 0709911	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-40 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left great toe, including as secondary to service connected 
right knee disability.

2.  Entitlement to a rating in excess of 20 percent for right 
knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for status post acute 
right hip dislocation.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to March 1976.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of whether new and material evidence has been 
received to reopen claims of service connection for status 
post acute right hip dislocation and for schizophrenia are 
being REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if any action is required 
on his part.   


FINDINGS OF FACT

1.  Arthritis of the left great toe was not manifested in 
service or in the veteran's first postservice year, and is 
not shown to be related to his service or to his service 
connected right knee disability.

2.  The veteran's service connected right knee disability is 
manifested by traumatic arthritis with painful motion; more 
than slight instability, compensable limitations of flexion 
and/or extension, and ankylosis are not shown.  


CONCLUSIONS OF LAW

1.  Service connection for left great toe arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).
2.  A combined rating in excess of 20 percent is not 
warranted for the veteran's service connected right knee 
disability. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 
5257, 5260, 5261 (2006)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.    The December 2003 rating decision, a September 2004 
statement of the case and an August 2006 supplemental SOC 
provided the text of applicable regulations and explained 
what the evidence showed and why the claims were denied.  A 
March 2006 letter provided notice regarding rating of 
disabilities and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given; and the claims were then 
readjudicated.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was afforded a VA medical 
evaluation in October 2003.  He has not identified any 
additional evidence pertinent to these claims.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any left great toe 
injury or pathology.  On March 1976, separation examination, 
the feet were found to be normal. 

A January 1985 medical report showed that the veteran was 
suffering from severe bilateral pes planus and that the 
condition was causing jamming in the dorsal med tarsus.  

An April 1987 letter from a private podiatrist (DPM) 
indicates that the veteran was initially treated for plantar 
fascial strain in the left foot as well as unstable ankle.  
Later he had complaints of pain at the base of the left 5th 
metatarsal, and by November 1986 had also developed some pain 
in the first metatarsal phalangeal (MTP) joint of the left 
foot.  The podiatrist found it impossible to make a statement 
as to whether or not the problems, which he suffered with his 
feet were related to a continuing deterioration of his right 
knee.  He did believe that the veteran had attempted to 
compensate for his right sided disability by putting an 
excessive amount of stress on the left foot, and in 
particular on the lateral aspect of the left foot, and that 
this compensation made it difficult for him to remain 
asymptomatic for any period of time.  He believed that the 
veteran compensated for his right knee in his walking and 
stance patterns.  

A February 2002 VA right knee X-ray showed suspect slight 
narrowing of the medial compartment on tunnel view, not 
confirmed on AP nonweightbearing view, approximately 8 mm 
loose body overlying the anterior mid knee joint, sclerosis 
of the distal right lateral femoral condyle that could 
represent a bone island, minimal productive change of the 
tibial spines, and no significant narrowing of the 
patellofemoral compartment.  There was a rounded productive 
spur on the posterosuperior patellar margin and there was no 
significant suprapatellar effusion.  The remainder of the 
examination was unremarkable.  

A January 2003 note by Dr. M (an internist) indicates that 
the veterans left first toe pain was most likely due to 
osteoarthritis secondary to more weight bearing on the left 
side over years after injury of the right hip and knee.  Dr. 
M noted that the veteran walked with a limp and had poor 
alignment.  An X-ray was ordered to further evaluate the toe.  
January 2003 VA left foot X-rays found suspect minimal 
erosive changes of the left great toe.  Gout was considered a 
possibility.  

On July 2003 MRI of the right knee, the diagnostic impression 
was complex, unstable tear of the lateral meniscus with 
displaced meniscal fragments anteriorly in the notch with 
lateral meniscus appearing large and possibly discoid, intra-
articular body, full thickness cartilage defects within the 
lateral compartment with subadjacent bone irregularity and 
abdominal signal within the lateral femoral condyle possibly 
compatible with sequelae of avascular necrosis versus an old 
osteochondral injury; osteoarthritis within the knee, 
trochlear cartilage abnormality and small popliteal cyst.  
On October 2003 VA examination there was evidence of a 
surgical procedure performed on the dorsum of the left first 
metatarsal head, possibly the dorsum of the MTP joint.  The 
nature of the surgery was unknown.  The veteran reported that 
he had surgery on his left forefoot in the 1980s.  The 
surgery was performed on the dorsum of the first metatarsal, 
possibly involving the (MTP) joint of the great toe.  On 
examination, the veteran had pain in the MTP joint of the 
left great toe on walking or with simple toe movement.  
Examination of the left foot revealed a 5 cm surgical scar on 
the dorsum of the first metatarsal extending to the level of 
the MTP joint but not extending to the base of the great toe.  
There was no swelling, obvious effusion, or crepitation in 
the articulation.  The examiner noted that X-rays of the foot 
suggested irregular changes involving the metatarsal head, 
changes that were suggestive of gout.  Normally, the surgery 
would not be performed for gout, and it was possible that the 
veteran had arthritic changes of the first metatarsal head 
and that the surgery consisted of excision of osteophytic 
spur reactions.  On examination the veteran appeared to have 
evidence of very minor disability with functional impairment 
related to activities where he would be in a stooped or 
squatting position with full extension of the MTP joint.  
This finding was on the basis of pain and evidence of 
structural changes as related to the previous surgery.  There 
was no indication of instability or incoordination.  The 
examiner indicated that while it appeared that the condition 
of the veteran's left great toe was the result of an 
arthritic reaction, there was no indication that the 
condition was secondary to the service connected right knee 
arthritis.  

Regarding the right knee, the veteran reported that he had 
used braces and other supports including simple slip on 
elastic type of supports on his knee.  Climbing and 
descending stairs was painful, and stooping and squatting 
were also painful.  Examination of the right knee in the 
sitting position with active flexion and extension revealed 
slight intra-articular crepitation of the right knee.  On 
manipulation there was very definite intra-articular 
crepitation of the right knee.  The patellae were stable and 
tracked well over the femoral condyles.  There was a well 
healed oblique 9 cm surgical scar on the lateral aspect of 
the right knee.  The knee extended fully to 0 degrees and 
flexed to 140 degrees.  Manipulation of the knees did not 
reveal any ligamentous laxity (cruciate or collateral).  The 
right thigh (measured 10 cm above the patella) was 45.5 cm 
whereas the left thigh was 49 cm.  The examiner noted that 
the veteran was status post surgery for injury to the 
collateral ligament and possible arthrotomy and lateral 
meniscectomy.  On examination there was evidence of early 
degenerative arthritic changes without evidence of 
instability.  There was definite disability as it related to 
the condition of the right knee with functional impairment in 
stooping, squatting, kneeling, crawling etc.  The impairment 
was due to pain and apparent structural articular 
degenerative changes.  There was no indication of instability 
or incoordination.  Weakness appeared to be a major factor 
related to the condition of the knee as demonstrated by the 
significant atrophy of the right thigh.  However, a portion 
of the atrophy could also be attributed to arthritic changes 
of the veteran's right hip.  Fatigability did not appear to 
be a significant issue.     

An April 2005 private right knee X-ray showed mild to 
moderate degenerative joint change, right knee, with apparent 
calcified loose body, and June 2005 private knee X-rays 
showed normal bilateral knees.

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including arthritis, 
may be presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Left Great Toe Disability

The veteran clearly has arthritic changes in his left great 
toe, along with some associated functional impairment.  
However, there is no evidence of record that left great toe 
arthritis was manifested in service or in the first 
postservice year.  Furthermore, there is no competent 
evidence in the record that relates the veteran's left great 
toe arthritis disability to the veteran's service (nor has 
the veteran alleged that the disability is directly related 
to his service).  Consequently, service connection for a left 
great toe disability on a direct basis (i.e., that it was 
incurred or aggravated in service, or may be presumed to have 
been incurred in service) is not warranted.  

Regarding secondary service connection, there is conflicting 
evidence as to whether the veteran's service connected right 
knee disability caused or aggravated his left great toe 
disability.  A January 2003 internist's note indicates that 
the veterans left first toe pain was most likely 
osteoarthritis secondary to more weight bearing on the left 
side over years after injury of the right hip and knee, 
whereas October 2003 VA orthopedic examination found that 
there was no indication that the left toe condition was 
secondary to the service connected right knee arthritic 
condition.  Given that the October 2003 examination was done 
by an orthopedist, who would normally be expected to have 
more expertise than an internist in determining whether there 
may be a relationship between two orthopedic disabilities, 
the Board must place greater weight on the opinion of the 
October 2003 VA examiner.  Notably, in April 1987 a private 
podiatrist had indicated he could not make a statement 
regarding a nexus between the veteran's service connected 
right knee disorder and his foot disorder. As there are no 
other medical opinions addressing whether the great toe 
disability is secondary to the knee disability, the 
preponderance of the evidence is against a finding that the 
service connected knee disability caused or aggravated the 
left great toe arthritis, and service connection on a 
secondary basis is not warranted.  Because he is a layperson, 
the veteran's allegation his current left great toe 
disability is secondary to his service connected knee 
disability is not competent evidence.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against this claim; 
accordingly, it must be denied.  

Right knee disability

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The veteran's right knee disability has been rated 20 percent 
under Code 5257 (for recurrent subluxation or lateral 
instability of the knee).  Given that the service connected 
disability encompasses arthritis, consideration must also be 
given to rating the disability as arthritis under Codes 5010, 
5003 (for arthritis).  As arthritis is rated based on 
limitation of motion of the affected joint, other potentially 
applicable codes include Code 5260 for limitation of flexion 
and Code 5261 for limitation of extension.  

Under Code 5003, if there is X-ray evidence of arthritis with 
limitation of motion that is noncompensable, a 10 percent 
rating is for application for each major joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The two codes for rating knee limitation of motion are Code 
5260 (for limitation of flexion) and Code 5261 (for 
limitation of extension).  Under Code 5260 a 0 percent rating 
is warranted when flexion is limited to 60 degrees; 10 
percent when limited to 45 degrees; 20 percent when limited 
to 30 degrees; and 30 percent when limited to 15 degrees.  
Under Code 5261, a 0 percent rating is warranted when 
extension is limited to 5 degrees; 10 percent when limited to 
10 degrees; and 20 percent when limited to 15 degrees.  
Higher ratings are available for more severe limitations.  
[Plate II, reflects that normal extension of the knee is to 
zero degrees, and normal flexion is to 140 degrees.]   Id.

The evidence of record does not show knee motion limitation 
that would allow for a compensable rating under either Code 
5260 or Code 5261.  The October 2003 VA examination 
specifically found normal range of motion with 0 degrees 
extension and 140 degrees flexion.  As the veteran does 
suffer from knee arthritis with painful (but noncompensable) 
motion, he is entitled to a 10 percent, but no higher, rating 
for the knee under Codes 5010, 5003.  

Given the 10 percent rating under Code 5010, for a combined 
rating in excess of 20 percent for the right knee disability, 
the disability would have to warrant a rating of at least 20 
percent under Code 5257.  However, the evidence of record 
does not show that the veteran has any current instability of 
the right knee. The October 2003 VA examination did not show 
any instability, as the examiner noted that manipulation of 
the knees failed to reveal any form of ligamentous laxity 
(cruciate or collateral) and that the patellae were stable 
and tracked well over the femoral condyles.  As there is no 
evidence of record to the contrary, there is no basis for 
concluding that the veteran's right knee exhibits the 
moderate instability necessary for a 20 percent rating under 
Code 5257.

 While the veteran may believe that his right knee disability 
warrants a combined rating higher than 20 percent, because he 
is a layperson, his beliefs are not competent evidence of the 
severity of disability.  See Espiritu, supra.  

The Board has also considered whether any other rating Codes 
applicable to the knee might allow for a rating in excess of 
20 percent.  As ankylosis is not shown, Code 5256 does not 
apply.  Additional factors that could provide a basis for an 
increase have also been considered; however the evidence does 
not show that the veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).  The October 2003 examiner did 
find that the veteran had considerable thigh atrophy and 
weakness.  However, he attributed only part of this atrophy 
and weakness to the knee, noting that it was also likely 
caused by the veteran's non service connected hip disability.  
Given that the knee disability is likely only partially 
responsible for the thigh atrophy the Board finds that any 
thigh weakness associated with the right knee disability is 
accounted for by the 20 percent rating currently assigned.  
(This is particularly so given that part of the current 20 
percent rating is based instability, even though such was not 
found on October 2003 VA examination.     

In summary, a combined rating in excess of 20 percent for 
right knee disability is not warranted under any of the 
applicable rating criteria.  The preponderance of the 
evidence is against this claim and it must be denied.     


ORDER

1.  Service connection for arthritis of the left great toe, 
including as secondary to a service connected right knee 
disability is denied. 

2.  A combined rating in excess of 20 percent for right knee 
disability is denied.    


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veteran's Claims (Court) found that in 
response to a claim to reopen, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and of the evidence and information necessary to 
establish entitlement to the underlying benefit sought.  In 
particular, in regard to a service connection claim, VA must 
examine the bases for the underlying denial in the prior 
decision and notify the claimant of which element or elements 
of service connection were found by that decision to be 
insufficiently substantiated.  See Id.  VA must then further 
describe the evidence necessary to appropriately substantiate 
the element or elements.  VA should also provide the veteran 
with the applicable definition of new and material evidence.  
Id.  As the RO has not provided the detailed notice required 
under Kent, a Remand for such notice is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide an appropriate 
notice letter to the veteran with respect 
to his claims to reopen claims of service 
connection for status post acute right hip 
dislocation and schizophrenia.  This 
letter should include notification of A) 
the applicable regulatory definition of 
new and material evidence found at 
38 C.F.R. § 3.156(a); B) the evidence 
necessary to substantiate the claims for 
service connection; C) the specific 
elements of service connection that were 
found to be insufficiently substantiated 
in the prior rating decisions denying 
service connection for each of these 
claimed disabilities and D) the evidence 
necessary to substantiate these specific 
elements for each of these disabilities.  
The veteran should have sufficient 
opportunity to respond.

2.  The RO should arrange for any 
development suggested by the veteran's 
response, then readjudicate the claims.  
If either remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
unless he is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


